yDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered. 
Claim(s) 1-15 and 17 are pending in the application. Claim 16 has been canceled. The previous rejections under 35 U.S.C. 103 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2009/0173726) in view of Hampton (US 2009/0200281) in further view of Ivkovich (US 6583386)
	As Per Claim 1, Davidson discloses a weld sequencer system [abstract], comprising: 
 a welding power source [Fig. 1, #12] configured to provide power to an implement to perform welding operations on a part [Fig. 1, #14]; and
 a welding sequencer [Fig. 1, #16] coupled to the welding power source [Fig. 1, #12], the welding sequencer [Fig. 1, #12] configured to:
 retrieve a sequence file associated with the part [Fig. 6], wherein the sequence file comprises a plurality of welding operations [Fig. 6 & Par. 43 ; “…Referring now also to FIG. 6, the user can also specify a series of sequential welds to be used in welding a specific part or job, by selecting the Part Set-Up function 52. As shown here, a series of weld programs can be specified in an order…” ] and 
retrieve a report associated with the part after the plurality of welding operations are performed on the part wherein the report is generated as a result of the plurality of welding operations being performed on the part [Fig. 11; Par. 48; “… referring still to FIG. 10, and now also to FIGS. 1 and 11, at the end of the weld, the controller 16 calculates the overall weld time, average actual wire feed speed, average actual weld voltage, and average actual weld current values, and displays these values on Weld screen 86.…”] comprises an indication of whether each welding operation in the plurality of welding operations meets a set of constraints associated with the respective welding operation [Fig. 11; “AVERAGE ACTUAL…”] and
for each welding operation in the plurality of welding operations that does not meet the set of constraints associated with the respective welding operation [Fig. 11; “FAULTS”], as indicated by the report retrieved after the plurality of welding operations are performed on the part. [Par. 29; “FIG. 11 is a screen shot illustrating a display of weld data after a weld.”]

    PNG
    media_image1.png
    689
    723
    media_image1.png
    Greyscale

set one or more parameters of the welding power source based on the sequence file so that the respective welding operation can be reworked on the part. [abstract, lines 2-4 & Fig. 9 & Fig. 10, #84;  as clearly disclosed and shown in the reference, one or more parameters are set (Volt Command) so that a supervisor/operator can make the necessary adjustments to resume welding operation (abstract, lines 5-12). Furthermore, as shown in Fig. 10, the parameters are]
Davidson does not disclose displaying, in a user interface after the plurality of welding operations are performed on the part, a faulty weld rework guide including an image showing a photograph or of the part including a weld to be reworked, wherein the imaqe depicts a location on the part of the weld to be reworked, which is associated with the respective welding operation,
 based on the respective welding operation not meeting the set of constraints associated with the respective welding operation, after the plurality of welding operations are performed on the part automatically set one more parameters of the welding power source based on the sequence file so that the respective welding operation can be reworked; and 
for each welding operation in the plurality of welding operations that does meet the set of constraints associated with the respective weldinq operation, after the plurality of welding operations are performed on the part, not set one or more corresponding parameters of the welding power source based on the sequence file, such that the respective welding operation that does meet the set of constraints associated with the respective welding operation is skipped during faulty weld reworking.
Hampton, much like Davidson, pertains to a welding apparatus that modifies an instantaneous weld signature when it is not acceptable. [abstract] 
Hampton discloses based on the respective welding operation not meeting the set of constraints associated with the respective welding operation, after the plurality of welding operations are performed on the part [Fig. 5, #104]  automatically set one more parameters of the welding power source based on the sequence file so that the respective welding operation can be reworked. [Par. 41; “…At step 110, having determined at step 108 that the pattern of the instantaneous weld signature (WS) is insufficiently close to the learned "acceptable" weld signature, the method 100 automatically initiates closed-loop controls or an error feedback loop to bring the weld signature (WS) into control. That is, the controller 17 of FIG. 1 automatically and continuously modifies at least one of the values describing one or more of the welding process control variables or input data set I of FIG. 3 as necessary, to thereby influence or adapt the instantaneous weld signature (WS).…” the examiner would like to note that the step 110 of imitating closed loop controls occurs after a welding process is initiated (104) to modify the weld signature to ensure an acceptable weld signature is obtained]; and 
for each welding operation in the plurality of welding operations that does meet the set of constraints associated with the respective welding operation, after the plurality of welding operations are performed on the part, not set one or more corresponding parameters of the welding power source based on the sequence file, such that the respective welding operation that does meet the set of constraints associated with the respective welding operation is skipped during faulty weld reworking. [Par. 41; “…At step 110, having determined at step 108 that the pattern of the instantaneous weld signature (WS) is insufficiently close to the learned "acceptable" weld signature, the method 100 automatically initiates closed-loop controls or an error feedback loop to bring the weld signature (WS) into control. That is, the controller 17 of FIG. 1 automatically and continuously modifies at least one of the values describing one or more of the welding process control variables or input data set I of FIG. 3 as necessary, to thereby influence or adapt the instantaneous weld signature (WS). The closed-loop controls continue or the error-adjustment loop continuously repeats until the neural network 50 once again recognizes a pattern of the instantaneous weld signature (WS) corresponding to an acceptable weld signature, as determined at step 102….” The reference discloses that after a weld is initiated (Fig. 5, #104), if any values describing one or more welding process control variables does not meet an acceptable weld signature, they are modified during the closed loop controls portion. That is, if said values do meet acceptable weld signature, in accordance to the parameters set in Fig. 5, #102, it is clear that the values that do meet the acceptable weld signature would not be changed, i.e. skipped.]
Hampton discloses the benefits of automatically set one more parameters of the welding power source in that the controller is allowed to continuously modify the values describing one or more welding process control variables to ensure that the proper welding signature is achieved. [Par. 41]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Davidson in view of the controller as taught by Hampton to further include based on the respective welding operation not meeting the set of constraints associated with the respective welding operation, after the plurality of welding operations are performed on the part automatically set one more parameters of the welding power source based on the sequence file so that the respective welding operation can be reworked and for each welding operation in the plurality of welding operations that does meet the set of constraints associated with the respective welding operation, after the plurality of welding operations are performed on the part, not set one or more corresponding parameters of the welding power source based on the sequence file, such that the respective welding operation that does meet the set of constraints associated with the respective welding operation is skipped during faulty weld reworking that the respective welding operation can be reworked to ensure the proper welding signature is achieved. [Par. 41]
Neither Hampton nor Davidson disclose display, in a user interface after the plurality of welding operations are performed on the part, a faulty weld rework guide including an image showing a photograph or of the part including a weld to be reworked, wherein the image depicts a location on the part of the weld to be reworked, which is associated with the respective welding operation. 
Ivkovich, much like Davidson, pertains to method and system for weld monitoring and tracking. [abstract]
Ivkovich discloses display, in a user interface after the plurality of welding operations are performed on the part, a faulty weld rework guide including an image showing a photograph of the part including a weld to be reworked, wherein the image depicts a location on the part of the weld to be reworked, which is associated with the respective welding operation. [Claim 8; “…the program in the computer provides a completion or fault signal for each of the multiple welds with a display of the workpiece and the multiple welds on a computer display screen so that individual welds of the multiple welds are shown as completed or having the fault….”]
Ivkovich discloses the benefits of displaying the image in that it enables welds of a quality less than a pre-determined quality for the weld to be identified in real time. [abstract]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the welding apparatus as taught by Hampton and Davidson in view of the welding apparatus as taught by Secki to further include displaying, in a user interface after the plurality of welding operations are performed on the part, a faulty weld rework guide including an image showing a photograph of the part including a weld to be reworked, wherein the imaqe depicts a location on the part of the weld to be reworked, which is associated with the respective welding operation to enable welds of a quality less than a pre-determined quality for the weld to be identified in real time. [abstract]
As Per Claim 2, Davidson discloses the welding sequencer is further configured to set the one or more parameters of the welding power source at a first time, and wherein the welding sequencer is further configured to, for each welding operation in the plurality of welding operations, store data in the report indicating whether the respective welding operation meets the associated set of constraints during operation of the welding power source at a second time before the first time. [Par. 37, Lines 5-10; the reference clearly discloses that the feedback data is used by the controller (sequencer) to determine if the weld parameters for a known good weld, which then is stored as a weld program in memory. Therefore, the examiner is interpreting the confirmation of whether the parameters constitute a good weld as being a second time, which then afterwards, therefore before said subsequent step, the parameters are stored as a weld program in memory, being a first time in this instance.]
As Per Claim 4, Davidson discloses the set of constraints comprises a number of standard deviations below a mean weld parameter value and a number of standard deviations above the mean weld parameter value. [Fig. 7; as can be seen in the figure, the set of constraints are clearly set in terms of “+/-“ (being above and below) deviations from the average (mean) of said welding operations as shown in Fig. 5] 
As Per Claim 5, Davidson discloses the report comprises an indication of whether at least one of a current level, a voltage level, a wire feed speed, a weld time, or a weld operation total time meet the set of constraints. [Fig. 5 & Fig. 7] 
As Per Claim 6, Davidson discloses the part is associated with a unique serial number. [Fig. 6, PART NAME] 
As Per Claim 7, Davidson discloses the welding sequencer is further configured to: receive, from a user, the unique serial number [Fig. 6, SAVE PART]; and 
retrieve the sequence file and the report based on the unique serial number. [Par. 43, Lines 1-7] 
As Per Claim 8, Davidson discloses a method for reworking welding operations [abstract], the method comprising: 
retrieve a sequence file with the part [Fig. 5], wherein the sequence file comprises a plurality of welding operations [Fig. 6 & Par. 1-6; the reference clearly discloses that a weld program can be chosen from a plurality of saved “programs” (Par. 38, Lines 10-12];  
retrieve a report associated with the part after the plurality of welding operations are performed on the part wherein the report is generated as a result of the plurality of welding operations being performed on the part [Fig. 11; Par. 48; “… referring still to FIG. 10, and now also to FIGS. 1 and 11, at the end of the weld, the controller 16 calculates the overall weld time, average actual wire feed speed, average actual weld voltage, and average actual weld current values, and displays these values on Weld screen 86.…”] comprises an indication of whether each welding operation in the plurality of welding operations meets a set of constraints associated with the respective welding operation [Fig. 11; “AVERAGE ACTUAL...”]; and
for each welding operation in the plurality of welding operations that does not meet the set of constraints associated with the respective welding operation, as indicated by the report retrieved after he plurality of welding operations are performed on the part [Fig. 11; “FAULTS”] 
Davidson does not disclose display, in a user interface after the plurality of welding operations are performed on the part, a faulty weld rework guide including an image showing a photograph or of the part including a weld to be reworked, wherein the imaqe depicts a location on the part of the weld to be reworked, which is associated with the respective welding operation,
 based on the respective welding operation not meeting the set of constraints associated with the respective welding operation, after the plurality of welding operations are performed on the part automatically set one more parameters of the welding power source based on the sequence file so that the respective welding operation can be reworked; and 
for each welding operation in the plurality of welding operations that does meet the set of constraints associated with the respective weldinq operation, after the plurality of welding operations are performed on the part, not set one or more corresponding parameters of the welding power source based on the sequence file, such that the respective welding operation that does meet the set of constraints associated with the respective welding operation is skipped during faulty weld reworking.
disclose display, in a user interface after the plurality of welding operations are performed on the part, a faulty weld rework guide including an image showing a photograph or of the part including a weld to be reworked, wherein the imaqe depicts a location on the part of the weld to be reworked, which is associated with the respective welding operation,
Hampton, much like Davidson, pertains to a welding apparatus that modifies an instantaneous weld signature when it is not acceptable. [abstract] 
Hampton discloses based on the respective welding operation not meeting the set of constraints associated with the respective welding operation, after the plurality of welding operations are performed on the part [Fig. 5, #104]  automatically set one more parameters of the welding power source based on the sequence file so that the respective welding operation can be reworked. [Par. 41; “…At step 110, having determined at step 108 that the pattern of the instantaneous weld signature (WS) is insufficiently close to the learned "acceptable" weld signature, the method 100 automatically initiates closed-loop controls or an error feedback loop to bring the weld signature (WS) into control. That is, the controller 17 of FIG. 1 automatically and continuously modifies at least one of the values describing one or more of the welding process control variables or input data set I of FIG. 3 as necessary, to thereby influence or adapt the instantaneous weld signature (WS).…” the examiner would like to note that the step 110 of imitating closed loop controls occurs after a welding process is initiated (104) to modify the weld signature to ensure an acceptable weld signature is obtained]; and 
for each welding operation in the plurality of welding operations that does meet the set of constraints associated with the respective welding operation, after the plurality of welding operations are performed on the part, not set one or more corresponding parameters of the welding power source based on the sequence file, such that the respective welding operation that does meet the set of constraints associated with the respective welding operation is skipped during faulty weld reworking. [Par. 41; “…At step 110, having determined at step 108 that the pattern of the instantaneous weld signature (WS) is insufficiently close to the learned "acceptable" weld signature, the method 100 automatically initiates closed-loop controls or an error feedback loop to bring the weld signature (WS) into control. That is, the controller 17 of FIG. 1 automatically and continuously modifies at least one of the values describing one or more of the welding process control variables or input data set I of FIG. 3 as necessary, to thereby influence or adapt the instantaneous weld signature (WS). The closed-loop controls continue or the error-adjustment loop continuously repeats until the neural network 50 once again recognizes a pattern of the instantaneous weld signature (WS) corresponding to an acceptable weld signature, as determined at step 102….” The reference discloses that after a weld is initiated (Fig. 5, #104), if any values describing one ore more welding process control variables does not meet an acceptable weld signature, they are modified during the closed loop controls portion. That is, if said values do meet acceptable weld signature, in accordance to the parameters set in Fig. 5, #102, it is clear that the values that do meet the acceptable weld signature would not be changed, i.e. skipped.]
Hampton discloses the benefits of automatically set one more parameters of the welding power source in that the controller is allowed to continuously modify the values describing one or more welding process control variables to ensure that the proper welding signature is achieved. [Par. 41]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Davidson in view of the controller as taught by Hampton to further include based on the respective welding operation not meeting the set of constraints associated with the respective welding operation, after the plurality of welding operations are performed on the part automatically set one more parameters of the welding power source based on the sequence file so that the respective welding operation can be reworked and for each welding operation in the plurality of welding operations that does meet the set of constraints associated with the respective weldinq operation, after the plurality of welding operations are performed on the part, not set one or more corresponding parameters of the welding power source based on the sequence file, such that the respective welding operation that does meet the set of constraints associated with the respective welding operation is skipped during faulty weld reworking that the respective welding operation can be reworked to ensure the proper welding signature is achieved. [Par. 41]
Neither Hampton nor Davidson disclose display, in a user interface after the plurality of welding operations are performed on the part, a faulty weld rework guide including an image showing a photograph or of the part including a weld to be reworked, wherein the imaqe depicts a location on the part of the weld to be reworked, which is associated with the respective welding operation. 
Ivkovich, much like Davidson, pertains to method and system for weld monitoring and tracking. [abstract]
Ivkovich discloses display, in a user interface after the plurality of welding operations are performed on the part, a faulty weld rework guide including an image showing a photograph of the part including a weld to be reworked, wherein the imaqe depicts a location on the part of the weld to be reworked, which is associated with the respective welding operation. [Claim 8; “…the program in the computer provides a completion or fault signal for each of the multiple welds with a display of the workpiece and the multiple welds on a computer display screen so that individual welds of the multiple welds are shown as completed or having the fault….”]
Ivkovich discloses the benefits of displaying the image in that it enables welds of a quality less than a pre-determined quality for the weld to be identified in real time. [abstract]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the welding apparatus as taught by Hampton and Davidson in view of the welding apparatus as taught by Secki to further include d display, in a user interface after the plurality of welding operations are performed on the part, a faulty weld rework guide including an image showing a photograph of the part including a weld to be reworked, wherein the imaqe depicts a location on the part of the weld to be reworked, which is associated with the respective welding operation to enable welds of a quality less than a pre-determined quality for the weld to be identified in real time. [abstract]
As Per Claim 9, Davidson discloses wherein setting one or more parameters of a welding power source further comprises setting the one or more parameters of the welding power source at a first time.  [Par. 37, Lines 5-10; the reference clearly discloses that the feedback data is used by the controller (sequencer) to determine if the weld parameters for a known good weld, which then is stored as a weld program in memory. Therefore, the examiner is interpreting the confirmation of whether the parameters constitute a good weld as being a second time, which then afterwards, therefore before said subsequent step, the parameters are stored as a weld program in memory, being a first time in this instance.]
As Per Claim 10, Davidson discloses for each welding operation in the plurality of welding operations, storing data in the report indicating whether the respective welding operation meets the associated set of constraints during operation of the welding power source at a second time before the first time.  [Par. 37, Lines 5-10; the reference clearly discloses that the feedback data is used by the controller (sequencer) to determine if the weld parameters for a known good weld, which then is stored as a weld program in memory. Therefore, the examiner is interpreting the confirmation of whether the parameters constitute a good weld as being a second time, which then afterwards, therefore before said subsequent step, the parameters are stored as a weld program in memory, being a first time in this instance.]
As Per Claim 12, Davidson discloses wherein the set of constraints comprises a number of standard deviations below a mean weld parameter value and a number of standard deviations above the mean weld parameter value.  [Fig. 7; as can be seen in the figure, the set of constraints are clearly set in terms of “+/-“ (being above and below) deviations from the average (mean) of said welding operations as shown in Fig. 5]
As Per Claim 13, Davidson discloses wherein the report comprises an indication of whether at least one of a current level, a voltage level, a wire feed speed, a weld time, or a weld operation total time meet the set of constraints.  [Fig. 5 & Fig. 7]
As Per Claim 14, Davidson discloses wherein the part is associated with a unique serial number.  [Fig. 6, PART NAME]
As Per Claim 15, Davidson discloses wherein retrieving a sequence file further comprises: receiving, from a user, the unique serial number [Fig. 6, SAVE PART; and 
retrieving the sequence file based on the unique serial number [Par. 43, Lines 1-7]
As Per Claim 17, Davidson discloses the user interface displays at least one of a number of the weld associated with the respective welding operation, a number of welding operations in the plurality of welding operations for which the respective welding operation does not meet the set of constraints associated with the respective welding operation, a welding power source parameter for the respective welding operation [Fig. 11; “AVERAGE ACTUAL VOLTS/AMPS”], a button to go back to a welding operation previous to the respective welding operation, a button to stop the respective welding operation, or a button to move to a welding operation after the respective welding operation.
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered. 
Applicant further asserts that Davidson does not suggest reworking of faulty weld on a part, but only merely describes that an operator can “start over with a new part” based on an alarm. 
The reference explicitly discloses “…After observing the weld a number of times, the operator can be allowed to control the weld within defined limits, as described above. The arc monitor can either monitor the command signals, the actual feedback signals, or both. Alarm signals can be generated when either the command values or the actual feedback values extend outside of a selected range of values. As the operator improves, the limits can be extended, and additional autonomy for correcting weld problems can be given to the operator….” [Par. 53] That is, reworking is not just done with a new part, but on the same part, as the citation references. Applicant asserts that, making the same weld a number of times is not reworking a faulty weld on the same part, but rather repetitively practicing a given weld. As shown in the citation, the repeating  welding operations can be performed on the same part, and thus, is being interpreted as being reworked, as “reworking” directly entails going back an repeating certain welding operations on the same part. 
Applicant also asserts that Hampton discusses feedback control during an active welding and does not describe any reworking of faulty welds. 
The examiner respectfully disagrees. Hampton clearly discloses that the closed loop controlling (108) occurs after the weld has been imitated. [ Par. 41; “…At step 110, having determined at step 108 that the pattern of the instantaneous weld signature (WS) is insufficiently close to the learned "acceptable" weld signature, the method 100 automatically initiates closed-loop controls or an error feedback loop to bring the weld signature (WS) into control. That is, the controller 17 of FIG. 1 automatically and continuously modifies at least one of the values describing one or more of the welding process control variables or input data set I of FIG. 3 as necessary, to thereby influence or adapt the instantaneous weld signature (WS).…”] That is, after the weld has been initiated, if the weld signature is determined to not be acceptable, the controller is then able to go and modify (rework) at least a welding parameter to ensure that the welding signature is acceptable [Fig. 5, #110], otherwise if the welding signature is considered acceptable, the controller ends the welding process [Fig. 5, #112]
Applicant asserts that Hampton does not suggest that “good welds are skipped during faulty weld working”, however the claim limitation reads “…such that the respective welding operation that does meet the set of constraints associated with the respective welding operation is skipped during faulty weld reworking…” That is, in context of Hampton, the weld value does meet a set of constraints, then the weld is not modified and only the weld values describing on ore more control variables as necessary are modified, thus skipping the weld values that are not necessary to modify.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/                Examiner, Art Unit 3761        


 /ERIN E MCGRATH/ Primary Examiner, Art Unit 3761